Leach, P. J.,
The statement in this case was amended. The amendment setting forth the negligence, instead of clarifying the issue, made it a triple alternative. Paragraph 6 sets forth “without providing either sufficient lighting or having the lighting device lit at or in the vicinity of the location of the said pipe railing”. Thus we do not know whether the charge of negligence is that defendant did not provide a light, or, second, did not have the light lit, or, third, had a light which was not sufficient for the purposes.
Now, April 14, 1943, rule for more specific statement is made absolute, and plaintiff is allowed 15 days to file a second amended statement.